Title: Remarks on Agriculture and Manufacturing, [late 1771?]
From: Franklin, Benjamin
To: 


These comments, although they have been assigned to an earlier date, were in fact upon a chapter in the anonymous Considerations on the Policy, Commerce and Circumstances of the Kingdom (London, 1771). In that chapter the author argues that agriculture and the trade in provisions to which it gives rise have never materially enriched a country and never will. This was orthodox mercantilist doctrine, which favored industry and commerce over the produce of the soil. But it conflicted with Franklin’s developing conviction, that agriculture, like the earth for Antaeus, was the fundamental source of America’s economic strength.
 
[Late 1771?]
Remark on Chap XI. of the Considerations on Policy, Trade, &c.
Suppose Husbandry well understood and thoroughly practised in a Country, and all the Lands fully cultivated:
Those employ’d in the Cultivation will then raise more Corn and other Provisions than they can consume.
But they will want Manufactures.
Suppose Each Family may make all that is necessary for itself.
Then the Overplus Corn must be sold and exported.
Farms near the Sea or navigable Rivers may do this easily. But those distant will find it difficult. From some the Expence of Carriage will exceed the Value of the Commodity. Therefore if Some other Means of making an Advantage of it are not discovered, the Cultivator will abate of his Labour and raise no more than he can consume in his Family.
But tho’ his Corn may not bear the Expence of Carriage to Market, nor his Flax nor his Wooll, yet possibly Linnen and Woollen Cloth may bear it. Therefore if he can draw around him working People who have no Lands on which to subsist, and who will for the Corn and other Subsistence he can furnish them with, work up his Flax and Wooll into Cloth, then is his Corn also turn’d into Cloth, and with his Flax and Wooll render’d portable, so that it may easily be carry’d to Market, and the Value brought home in Money. This seems the chief Advantage of Manufactures.
For, Those working People seldom receive more than a bare Subsistence for their Labour; and the very Reason why Six penny Worth of Flax is worth perhaps twenty Shillings after they have wrought it into Cloth, is, that they have during the Operation consum’d nineteen Shillings and sixpence worth of Provision.
So that the Value of Manufactures arises out of the Earth, and is not the Creation of Labour as commonly supposed.
When a Grain of Corn is put into the Ground it may produce ten Grains: After defraying the Expence, here is a real Increase of Wealth. Above we see that Manufactures make no Addition to it, they only change its Form. So Trade, or the Exchange of Manufactures, makes no Increase of Wealth among Mankind in general; no more than the Game of Commerce at Cards makes any Increase of Money among the Company, tho’ particular Persons may be Gainers while others are Losers. But the clear Produce of Agriculture is clear additional Wealth.
